Case: 12-11729    Date Filed: 11/19/2012   Page: 1 of 2

                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-11729
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:08-cr-20367-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DONAVEON LIGHTBOURN,

                                                          Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (November 19, 2012)

Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-11729     Date Filed: 11/19/2012    Page: 2 of 2

      Donaveon Lightbourn, proceeding pro se, appeals the district court’s denial

of his motion to correct a clerical error, pursuant to Federal Rule of Criminal

Procedure 36. Lightbourn’s motion raised several substantive claims related to his

conviction, including that he was innocent and that his conviction and sentence

were null and void. Lightbourn did not, however, point to any clerical errors in

any judgment or order.

      We review the district court’s application of Rule 36 de novo. United States

v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004). Rule 36 provides that a “court

may at any time correct a clerical error in a judgment, order, or other part of the

record, or correct an error in the record arising from oversight or omission.” Fed.

R. Crim. P. 36. Rule 36 may not be used to substantively alter a criminal sentence.

Portillo, 363 F.3d at 1164.

      Because all of the arguments in Lightbourn’s motion requested substantive

changes to his conviction and sentence, none was properly brought under Rule 36.

See id. Accordingly, we affirm the district court’s denial of Lightbourn’s motion

to correct.

      AFFIRMED.




                                          2